Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 11/10/2022 regarding application 17/342,767 filed on 6/9/2021.  
2. 	Claims 1-20 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

3.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-5, and 7-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gupta et al. (US Patent Application Publication 2014/0279900, hereinafter Gupta).
As to claim 1, Gupta teaches A method comprising: 
detecting, by a storage virtualization system [the corresponding storage virtualization system comprises the database engines, figure 3, 320a, 320b, 320c; figure 4, 420; figure 5, 520; … In some embodiments, a virtual computing service 230 may be configured to receive storage services from distributed database-optimized storage service 220 (e.g., through an API directly between the virtual computing service 230 and distributed database-optimized storage service 220) to store objects used in performing computing services 230 on behalf of a client 250. This is illustrated in FIG. 2 by the dashed line between virtual computing service 230 and distributed database-optimized storage service 220 … (¶ 0048)], a first backend housekeeping operation of a backend storage system [the corresponding backend storage system comprises the storage nodes, figure 4, 430, 440, 450, each node with its associated SSDs, 471-498; for example, the redo log records operations, figure 5, 531; the corresponding first backend housekeeping operation may be a snapshot operation, or a redo log record operation -- As described in more detail herein, in some embodiments, some of the lowest level operations of a database, (e.g., backup, restore, snapshot, recovery, log record manipulation, and/or various space management operations) may be offloaded from the database engine to the storage layer and distributed across multiple nodes and storage devices … In such embodiments, redo log records, rather than modified data pages, may be sent to the storage layer, after which redo processing (e.g., the application of the redo log records) may be performed somewhat lazily and in a distributed manner (e.g., by a background process). In some embodiments, crash recovery (e.g., the rebuilding of data pages from stored redo log records) may also be performed by the storage layer and may also be performed by a distributed (and, in some cases, lazy) background process (¶ 0024); … For example, each storage system server node may include hardware and/or software configured to perform at least a portion of any or all of the following operations: replication (locally, e.g., within the storage node), coalescing of redo logs to generate data pages, snapshots (e.g., creating, restoration, deletion, etc.), log management (e.g., manipulating log records), crash recovery, and/or space management (e.g., for a segment). Each storage system server node may also have multiple attached storage devices (e.g., SSDs) on which data blocks may be stored on behalf of clients (e.g., users, client applications, and/or database service subscribers) (¶ 0068)], via analysis of a current layout of the backend storage system that indicates performance of the first backend housekeeping operation [generating metadata implies generating snapshots -- …  Generating the snapshot may include generating metadata that is indicative of a particular log identifier (e.g., log sequence number, time stamp, etc.) of a particular one of the log records. In some embodiments, the metadata may also be indicative of a snapshot identifier … (¶ 0019); …  More specifically, a storage page may be a set of contiguous sectors. It may serve as the unit of allocation in SSDs, as well as the unit in log pages for which there is a header and metadata … Log page: A log page is a type of storage page that is used to store log records (e.g., redo log records or undo log records). In some embodiments, log pages may be identical in size to storage pages. Each log page may include a header containing metadata about that log page, e.g., metadata identifying the segment to which it belongs  … Control Log Records (CLRs), which are generated by the storage system, may contain control information used to keep track of metadata such as the current unconditional volume durable LSN (VDL) … (¶ 0059-0061)], wherein the first backend housekeeping operation is related to a first backend storage portion of the backend storage system [the corresponding backend storage portion may be with any of the storage nodes, figure 4, 430, 440, 450, with any of the SSDs, 471-498; … For example, each storage system server node may include hardware and/or software configured to perform at least a portion of any or all of the following operations: replication (locally, e.g., within the storage node), coalescing of redo logs to generate data pages, snapshots (e.g., creating, restoration, deletion, etc.), log management (e.g., manipulating log records), crash recovery, and/or space management (e.g., for a segment). Each storage system server node may also have multiple attached storage devices (e.g., SSDs) on which data blocks may be stored on behalf of clients (e.g., users, client applications, and/or database service subscribers) (¶ 0068)], wherein the storage virtualization system performs storage operations based on a plurality of logical data structures of one or more client systems [database clients, figure 2, 250a-250n; figure 3, 350a-350n; figure 5, 510; In some embodiments, the distributed database-optimized storage systems described herein may organize data in various logical volumes, segments, and pages for storage on one or more storage nodes. For example, in some embodiments, each database table is represented by a logical volume, and each logical volume is segmented over a collection of storage nodes … (¶ 0054); User pages: User pages are the byte ranges (of a fixed size) and alignments thereof for a particular volume that are visible to users/clients of the storage system. User pages are a logical concept, and the bytes in particular user pages may or not be stored in any storage page as-is … Data page: A data page is a type of storage page that is used to store user page data in compressed form … (¶ 0064-0065)], wherein the storage virtualization system transfers data to the backend storage system for storage and retrieval [as shown in figures 2-5; as shown in figure 5, where database query requests from the clients may include write records and/or read records operations], and wherein the storage virtualization system issues commands to the backend storage system [as shown in figures 2-5]; 
identifying a first virtualized operation of the storage virtualization system related to a first virtualized storage portion of the storage virtualization system that corresponds to the first backend storage portion of the backend storage system [as shown in figures 3-5, the corresponding storage virtualization system comprises the database engines, figure 3, 320a, 320b, 320c; figure 4, 420; figure 5, 520; as shown in figure 5, where database query requests from the clients may include write records and/or read records operations; As described in more detail herein, in some embodiments, some of the lowest level operations of a database, (e.g., backup, restore, snapshot, recovery, log record manipulation, and/or various space management operations) may be offloaded from the database engine to the storage layer and distributed across multiple nodes and storage devices … In such embodiments, redo log records, rather than modified data pages, may be sent to the storage layer, after which redo processing (e.g., the application of the redo log records) may be performed somewhat lazily and in a distributed manner (e.g., by a background process). In some embodiments, crash recovery (e.g., the rebuilding of data pages from stored redo log records) may also be performed by the storage layer and may also be performed by a distributed (and, in some cases, lazy) background process (¶ 0024); … For example, each storage system server node may include hardware and/or software configured to perform at least a portion of any or all of the following operations: replication (locally, e.g., within the storage node), coalescing of redo logs to generate data pages, snapshots (e.g., creating, restoration, deletion, etc.), log management (e.g., manipulating log records), crash recovery, and/or space management (e.g., for a segment). Each storage system server node may also have multiple attached storage devices (e.g., SSDs) on which data blocks may be stored on behalf of clients (e.g., users, client applications, and/or database service subscribers) (¶ 0068)]; 
determining a storage overhead condition, based on the first backend storage portion and based on the first backend housekeeping operation related to the first virtualized operation related to the first virtualized storage portion [for example, the snapshot operation may need more storage space to stored new versions of snapshots -- As previously noted, in some embodiments, the storage tier of the database system may be responsible for taking database snapshots. However, because the storage tier implements log-structured storage, taking a snapshot of a data page (e.g., a data block) may include recording a timestamp associated with the redo log record that was most recently applied to the data page/block (or a timestamp associated with the most recent operation to coalesce multiple redo log records to create a new version of the data page/block) … (¶ 0039); for another example of overhead may be updating and managements of log records -- A database system may maintain a plurality of log records at a distributed storage system. Each of the plurality of log records may be associated with a respective change to a data page. A snapshot may be generated that is usable to read the data as of a state corresponding to the snapshot. Generating the snapshot may include generating metadata that is indicative of a particular log identifier of a particular one of the log records … (abstract); As previously noted, in some embodiments, the storage tier of the database system may be responsible for taking database snapshots. However, because the storage tier implements log-structured storage, taking a snapshot of a data page (e.g., a data block) may include recording a timestamp associated with the redo log record that was most recently applied to the data page/block (or a timestamp associated with the most recent operation to coalesce multiple redo log records to create a new version of the data page/block), and preventing garbage collection of the previous version of the page/block and any subsequent log entries up to the recorded point in time … (¶ 0039); …  More specifically, a storage page may be a set of contiguous sectors. It may serve as the unit of allocation in SSDs, as well as the unit in log pages for which there is a header and metadata … Log page: A log page is a type of storage page that is used to store log records (e.g., redo log records or undo log records). In some embodiments, log pages may be identical in size to storage pages. Each log page may include a header containing metadata about that log page, e.g., metadata identifying the segment to which it belongs  … Control Log Records (CLRs), which are generated by the storage system, may contain control information used to keep track of metadata such as the current unconditional volume durable LSN (VDL) … (¶ 0059-0061)]; and 
performing, based on the storage overhead condition, a storage corrective action, wherein the storage corrective action prevents potential performance of one or more additional backend housekeeping operations [for example, preventing garbage collections -- As previously noted, in some embodiments, the storage tier of the database system may be responsible for taking database snapshots. However, because the storage tier implements log-structured storage, taking a snapshot of a data page (e.g., a data block) may include recording a timestamp associated with the redo log record that was most recently applied to the data page/block (or a timestamp associated with the most recent operation to coalesce multiple redo log records to create a new version of the data page/block), and preventing garbage collection of the previous version of the page/block and any subsequent log entries up to the recorded point in time … (¶ 0039)].
As to claim 2, Gupta teaches The method of claim 1, wherein first virtualized operation includes an internal housekeeping operation of the storage virtualization system [as shown in figure 5, 520; FIG. 5 is a block diagram illustrating the use of a separate distributed database-optimized storage system in a database system, according to one embodiment. In this example, one or more client processes 510 may store data to one or more database tables maintained by a database system that includes a database engine 520 and a distributed database-optimized storage system 530 … (¶ 0072-0077)].
As to claim 3, Gupta teaches The method of claim 2, wherein the first virtualized operation is a tiering operation [… In the example illustrated in FIG. 5, database engine 520 includes database tier components 560 and client-side driver 540 (which serves as the interface between distributed database-optimized storage system 530 and database tier components 560). In some embodiments, database tier components 560 may perform functions such as those performed by query parsing, optimization and execution component 305 and transaction and consistency management component 330 of FIG. 3, and/or may store data pages, transaction logs and/or undo logs (such as those stored by data page cache 335, transaction log 340 and undo log 345 of FIG. 3) … (¶ 0072-0077)].
As to claim 4, Gupta teaches The method of claim 1, wherein the first virtualized operation is an update from a first client of the one or more client systems, and wherein the method further comprises: requesting, from the first client, a data deletion timeline of the update, wherein the update is related to the first virtualized portion [as shown in figure 5; … Generating the snapshot may include generating metadata that is indicative of a particular log identifier (e.g., log sequence number, time stamp, etc.) of a particular one of the log records. In some embodiments, the metadata may also be indicative of a snapshot identifier. The disclosed snapshot generation techniques may be performed without reading, copying, or writing a data page as part of the snapshot generation… Various ones of the present embodiments may further include the distributed storage system transforming the plurality of log records. Transformation may include cropping, pruning, reducing, fusing, and/or otherwise deleting, merging, or adding records, among other transformations (¶ 0019-0020); … In some embodiments, the client-side driver in the database engine head node may be configured to notify these other nodes about updates and/or invalidations to cached data pages (e.g., in order to prompt them to invalidate their caches, after which they may request updated copies of updated data pages from the storage layer) (¶ 0034)].
As to claim 5, Gupta teaches The method of claim 4 further comprising: requesting, from the backend storage system, a data deletion timeline of the first backend portion [as shown in figure 5; … Generating the snapshot may include generating metadata that is indicative of a particular log identifier (e.g., log sequence number, time stamp, etc.) of a particular one of the log records. In some embodiments, the metadata may also be indicative of a snapshot identifier. The disclosed snapshot generation techniques may be performed without reading, copying, or writing a data page as part of the snapshot generation … Various ones of the present embodiments may further include the distributed storage system transforming the plurality of log records. Transformation may include cropping, pruning, reducing, fusing, and/or otherwise deleting, merging, or adding records, among other transformations (¶ 0019-0020); … In some embodiments, the client-side driver in the database engine head node may be configured to notify these other nodes about updates and/or invalidations to cached data pages (e.g., in order to prompt them to invalidate their caches, after which they may request updated copies of updated data pages from the storage layer) (¶ 0034)].
As to claim 7, Gupta teaches The method of claim 1, wherein the backend storage system is a storage device [as shown in figure 4, where a plurality of storage nodes each having a plurality of SSDs].
As to claim 8, Gupta teaches The method of claim 1, wherein the first virtualized storage portion is a logical extent of a first volume provided to a first client system of the one or more client systems, and wherein the first backend storage portion is a physical extent of the backend storage system [In the storage systems described herein, an extent may be a logical concept representing a highly durable unit of storage that can be combined with other extents (either concatenated or striped) to represent a volume. Each extent may be made durable by membership in a single protection group. An extent may provide an LSN-type read/write interface for a contiguous byte sub-range having a fixed size that is defined at creation. Read/write operations to an extent may be mapped into one or more appropriate segment read/write operations by the containing protection group. As used herein, the term "volume extent" may refer to an extent that is used to represent a specific sub-range of bytes within a volume (¶ 0098)].
As to claim 9, Gupta teaches The method of claim 1, wherein the first backend housekeeping operation is a garbage collection operation related to the first backend storage portion [In some embodiments, garbage collection may be done in the cold log zone to reclaim space occupied by obsolete log records, e.g., log records that no longer need to be stored in the SSDs of the storage tier. For example, a log record may become obsolete when there is a subsequent AULR for the same user page and the version of the user page represented by the log record is not needed for retention on SSD. In some embodiments, a garbage collection process may reclaim space by merging two or more adjacent log pages and replacing them with fewer new log pages containing all of the non-obsolete log records from the log pages that they are replacing … (¶ 0093)]. 
As to claim 10, Gupta teaches The method of claim 9, wherein the first virtualized operation is an unmap operation of the storage virtualization system [reclaiming operations are unmap operations -- However, when a storage device is first initialized, or when space is reclaimed that had potentially been used to store application data pages, the log page slots must be initialized before they are added to the log page slot pool. In some embodiments, rebalancing/reclaiming log space may be performed as a background task (¶ 0083); In various embodiments, garbage collection may be a background process that permits space used to store log records to be reclaimed for other log records in the future (or for other data). Garbage collection may be spread across the various nodes such that garbage collection may occur as a distributed process in parallel. Reclaiming by the garbage collection process may include deleting one or more log records … (¶ 0125)], and wherein the storage corrective action includes not communicating the unmap operation to the backend storage system [In various embodiments, the database systems described herein may support a standard or custom application programming interface (API) for a variety of database operations. For example, the API may support operations for creating a database, creating a table, altering a table, creating a user, dropping a user, inserting one or more rows in a table, copying values, selecting data from within a table (e.g., querying a table), canceling or aborting a query, creating a snapshot, and/or other operations (¶0030)].
As to claim 11, Gupta teaches The method of claim 9, wherein the first virtualized operation is a delete operation of the storage virtualization system [… Various ones of the present embodiments may further include the distributed storage system transforming the plurality of log records. Transformation may include cropping, pruning, reducing, fusing, and/or otherwise deleting, merging, or adding records, among other transformations (¶0020)].
As to claim 12, Gupta teaches The method of claim 11, wherein the storage corrective action comprises: cancelling a transmission of a delete command to the backend storage system, wherein the delete command corresponds to the delete operation [In various embodiments, the database systems described herein may support a standard or custom application programming interface (API) for a variety of database operations. For example, the API may support operations for creating a database, creating a table, altering a table, creating a user, dropping a user, inserting one or more rows in a table, copying values, selecting data from within a table (e.g., querying a table), canceling or aborting a query, creating a snapshot, and/or other operations (¶0030)].
As to claim 13, Gupta teaches The method of claim 1, wherein the first backend housekeeping operation is a future backend housekeeping operation, and wherein the identification is identifying a queued command of a storage controller of the backend storage system [… The storage nodes may then be responsible for applying the change specified in the redo log record to the targeted data page at some point in the future … (¶ 0036); … For example, each storage system server node may include hardware and/or software configured to perform at least a portion of any or all of the following operations: replication (locally, e.g., within the storage node), coalescing of redo logs to generate data pages, snapshots (e.g., creating, restoration, deletion, etc.), log management (e.g., manipulating log records), crash recovery, and/or space management (e.g., for a segment). Each storage system server node may also have multiple attached storage devices (e.g., SSDs) on which data blocks may be stored on behalf of clients (e.g., users, client applications, and/or database service subscribers) (¶ 0068); In some embodiments, the generated metadata may also be indicative of a snapshot identifier. Example snapshot identifiers may include one or more of a sequential number, a name, a time associated with the snapshot. For example, a particular snapshot may be called SN1 and/or may have a timestamp of Dec. 22, 2005 at 14:00.00 (2 pm exactly) GMT (¶ 0113)].
As to claim 14, Gupta teaches The method of claim 1, wherein the method further comprises: determining, by the storage virtualization system, the first backend housekeeping operation has been performed by the backend storage system [as shown in figure 5]; identifying an update to one or more second backend storage portions of the backend storage system, wherein the second backend storage portions correspond to one or more second virtualized storage portions of the storage virtualization system; and updating a pointer in the storage virtualization system, wherein the pointer corresponds to the second virtualized storage portions [SSD: As referred to herein, the term "SSD" may refer to a local block storage volume as seen by the storage node, regardless of the type of storage employed by that storage volume, e.g., disk, a solid-state drive, a battery-backed RAM, an NVMRAM device (e.g., one or more NVDIMMs), or another type of persistent storage device. An SSD is not necessarily mapped directly to hardware. For example, a single solid-state storage device might be broken up into multiple local volumes where each volume is split into and striped across multiple segments, and/or a single drive may be broken up into multiple volumes simply for ease of management, in different embodiments. In some embodiments, each SSD may store an allocation map at a single fixed location. This map may indicate which storage pages that are owned by particular segments, and which of these pages are log pages (as opposed to data pages). In some embodiments, storage pages may be pre-allocated to each segment so that forward processing may not need to wait for allocation. Any changes to the allocation map may need to be made durable before newly allocated storage pages are used by the segments (¶ 0067); In the example illustrated in FIG. 6, the current log page slot pool includes the area between the first usable log page slot (at 615) and the last reserved log page slot (625). In some embodiments, this pool may safely grow up to last usable log page slot (625) without re-initialization of new log page slots (e.g., by persisting an update to the pointer that identifies the last reserved log page slot, 635) … (¶ 0084-0086)];
As to claim 15, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 17, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 20, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Patent Application Publication 2014/0279900, hereinafter Gupta), and in view of Chatterjee et al. (US Patent Application Publication 2005/0182906, hereinafter Chatterjee).
As to claim 6, Gupta does not teach the backend storage system is a second storage virtualization system.
However, Chatterjee specifically teaches a storage system in which the backend storage system is a second storage virtualization system [as shown in figure 1, where the back-end interface unit (110) is connected to connected to a back-end storage system comprising a plurality of logical/physical drives (160-166); As generally known in the art, logical drives 160 through 166 may represent any logical mapping of the physical storage capacity of one or more physical disk drives or other storage media. Such logical to physical mapping of storage space is often referred to in the storage arts as virtualization such that virtual storage locations may be dynamically mapped to any available physical storage devices and may be dynamically reorganized as appropriate to the particular storage application. Disk drives 160 through 166 may therefore represent any storage media managed by controllers 102 and 122--whether physical or virtualized, mapped, logical storage capacity (¶0032)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to use a storage system in which the backend storage system is a second storage virtualization system, as demonstrated by Chatterjee, and to incorporate it into the existing scheme disclosed by Gupta, because Chatterjee teaches doing so allows virtual storage locations to be dynamically mapped to any available physical storage devices and to be dynamically reorganized as appropriate to the particular storage application [As generally known in the art, logical drives 160 through 166 may represent any logical mapping of the physical storage capacity of one or more physical disk drives or other storage media. Such logical to physical mapping of storage space is often referred to in the storage arts as virtualization such that virtual storage locations may be dynamically mapped to any available physical storage devices and may be dynamically reorganized as appropriate to the particular storage application. Disk drives 160 through 166 may therefore represent any storage media managed by controllers 102 and 122--whether physical or virtualized, mapped, logical storage capacity (¶0032)].

Conclusion
7.	Claims 1-20 are rejected as explained above. 
8. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
December 7, 2022